SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to the Employment Agreement by and between NetSol
Technologies, Inc. (“Netsol” or the “Company”) and Patti L. W. McGlasson
(“Executive”), dated May 1, 2006 (the “Employment Agreement”) is entered into
effective as of the date indicted below.  Other than the specific amendments
enumerated in the Amendment, all of the terms of the Employment Agreement shall
remain in the full force and effect, and shall not be obviated or affected by
this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 3.1 shall be amended to read as follows:


3.1           The Company shall pay, effective October 1, 2011, an increase in
base salary of 10%, to One Hundred Forty-Three Thousand Dollars ($143,000) per
year (the "Base Salary"), payable in accordance with the Company policy.  Such
salary shall be pro rated for any partial year of employment on the basis of a
365-day fiscal year.  Executive will be eligible for bonuses from time to time
as determined by the Board.


A new section 3.10 shall be added to read as follows:


3.10           Executive shall be granted fifty thousand shares (50,000) of
common stock to vest in equal 25% tranches (12,500) upon the conclusion of each
quarter of service.  The shares are granted from the Company’s 2011 Equity
Incentive Plan.  The Shares shall be granted in tranches of 12,500 shares on
December 31, 2011; the next 12,500 on March 31, 2012; the next 12,500 on June
30, 2012 and the final 12,500 shares on September 30, 2012.
 
The Amendment is agreed to on November 7, 2011, and shall become effective as of
the date first written above.
 
Employee
                   
By:
           
Patti L. W. McGlasson
                   
NetSol Technologies, Inc.
                   
By:
   
By:
     
Najeeb Ghauri
   
Boo-Ali Siddiqui
   
Chief Executive Officer
   
Chief Financial Officer
 